DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the 35 U.S.C 103 rejection of claims 1 & 7-9, Applicant respectfully disagrees.  Based on the teaching of Pederson and the information available to public, those skilled in the art would understand that the image used for the closing operation and the external/internal foot boundary tracing is a binary image obtained from a high-dimensional data of the original wound image, which does not include hyperspectral data. Therefore, although in Pederson, an image captured by a hyperspectral imaging device may be used, Pederson does not disclose or suggest an analysis target region extraction unit configured to extract, based on the hyperspectral data, pixels corresponding to an analysis target region from a two-dimensional image of the biological tissue by image processing, as recited in claim 1.

a. (Examiner’s response)  Applicant's arguments filed have been fully considered but they are not persuasive. Pederson teaches a hyperspectral camera may be used to capture a two-dimensional image of a wound of biological tissue (0041, lines 1-2).  Pederson further teaches captured images of the wound comprises pixels (0046, col 2, lines 1-4).  Based upon Pederson’s teachings, one of ordinary skill in the art would reasonably construe the pixels captured by a hyperspectral camera as hyperspectral data.  Pederson further teaches one or more processors extract a boundary of the wound area of an image and perform color segmentation within the boundary of the wound area (0130, col 2, lines 7-12) (claim 8). Each color indicates a healing condition of the segment.  Based upon Pederson’s teachings, one of ordinary skill in the art would understand the extracted boundary of the image i.e. hyperspectral data is used to identify the altered state of biological tissue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A biological tissue analyzing device” “hyperspectral data acquisition unit configured to acquire” “an analysis target region extraction unit configured to extract” “an altered state classification unit configured to roughly classify” “an altered state identification unit configured to identify” “a light source effect removal unit configured to divide” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches a computer functions as the biological tissue analyzing device (pg. 7, 0015).
Applicant teaches programs installed on the processor function as hyperspectral data acquisition unit 51, an analysis target region extraction unit 52, a light source effect removal unit 53, a staining effect removal unit 54, a data quantity reduction unit 55, an altered state classification unit 56, and an altered state identification unit (0033).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. US Pat No. 2002/0146160 in view of Pedersen et al. US Pub No. 2015/0119721.

With respect to claim 1, Parker teaches a biological tissue analyzing device configured to analyze a biological tissue using hyperspectral data in which spectral information is associated with each of pixels forming a two-dimensional image and comprising the following (i) and (ii), as well as comprising (iii) and/or (iv):
(i) a hyperspectral data acquisition unit (fig 2, 210) configured to acquire the hyperspectral data (fig 1a) of
the biological tissue “cervical” (title) from a hyperspectral camera “spectrometer” (0027, line 1);
 (iii) an altered state classification unit (fig  2, 250) configured to roughly classify “classifies each pixel” an altered state of the biological tissue “(i) CIN1, (ii) CIN2, (iii) CIN3, (iv) squamous cell carcinoma” by categorizing the pixels corresponding to the analysis target region with unsupervised learning “neural network” (0028, lines 8-12); and
(iv) an altered state identification unit (fig  2, 250) configured to identify the altered state of the
biological tissue“(i) CIN1, (ii) CIN2, (iii) CIN3, (iv) squamous cell carcinoma” by categorizing the pixels “classifies each pixel” corresponding to the analysis target region with supervised learning “neural network” (0028, lines 8-12).

Parker does not teach an analysis target region extraction unit configured to extract pixels corresponding to an analysis target region from a two-dimensional image of biological tissue.

Pederson, in the same field of endeavor as Parker of tissue detection via hyperspectral imaging (0041, lines 1-4 Pederson), teaches a processor comprising an analysis target region extraction unit configured to extract an image i.e. pixels of a boundary of biological tissue from a two dimensional image (0067, lines 5-7) (claim 8).  Pederson further teaches the extracted image is further classified by the processor to characterize the state of the tissue.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Pederson’s analysis target region extraction unit with Parker’s processor to avoid characterizing objects other than the biological tissue.

With respect to claim 7 according to claim 1, the combination teaches the biological tissue analyzing device, wherein visible light is included in a wavelength band “400-770 nm” of the hyperspectral data (0027, lines 8-10 Parker).

With respect to claim 8, Parker teaches a non-transitory computer-readable recording medium (fig 2, processor) storing a biological tissue analyzing program configured to analyze a biological tissue using hyperspectral data in 
(i) a hyperspectral data acquisition unit (fig 2, 210) configured to acquire the hyperspectral data (fig 1a) of
the biological tissue “cervical” (title) from a hyperspectral camera “spectrometer” (0027, line 1);
(iii) an altered state classification unit (fig  2, 250) configured to roughly classify “classifies each pixel” an altered state of the biological tissue “(i) CIN1, (ii) CIN2, (iii) CIN3, (iv) squamous cell carcinoma” by categorizing the pixels corresponding to the analysis target region with unsupervised learning “neural network” (0028, lines 8-12); and
(iv) an altered state identification unit (fig  2, 250) configured to identify the altered state of the
biological tissue“(i) CIN1, (ii) CIN2, (iii) CIN3, (iv) squamous cell carcinoma” by categorizing the pixels “classifies each pixel” corresponding to the analysis target region with supervised learning “neural network” (0028, lines 8-12).

Parker does not teach an analysis target region extraction unit configured to extract pixels corresponding to an analysis target region from a two-dimensional image of biological tissue.

Pederson, in the same field of endeavor as Parker of tissue detection via hyperspectral imaging (0041, lines 1-4 Pederson), teaches a processor comprising an analysis target region extraction unit configured to extract an image i.e. pixels of a boundary of biological tissue from a two dimensional image (0067, lines 5-7) (claim 8).  Pederson further teaches the extracted image is further classified by the processor to characterize the state of the tissue.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Pederson’s analysis target region extraction unit with Parker’s processor to avoid characterizing objects other than the biological tissue.

With respect to claim 9, Parker teaches a biological tissue analyzing method of analyzing a biological tissue using hyperspectral data in which spectral information is associated with each of pixels forming a two-dimensional image and comprising the following (i) and (ii), as well as comprising (iii) and/or (iv):
(i) a hyperspectral data acquisition step (fig 2, 210) of acquiring the hyperspectral data (fig 1a) of the biological tissue “cervical” (title)  from a hyperspectral camera “spectrometer” (0027, line 1);
 (iii) an altered state classification step (fig  2, 250) of categorizing the pixels “classifies each pixel” corresponding to the analysis target region with unsupervised learning “neural network” to roughly classify an altered state of the biological tissue “(i) CIN1, (ii) CIN2, (iii) CIN3, (iv) squamous cell carcinoma” (0028, lines 8-12); and


Parker does not teach extracting pixels corresponding to an analysis target region from a two-dimensional image of biological tissue.

Pederson, in the same field of endeavor as Parker of tissue detection via hyperspectral imaging (0041, lines 1-4 Pederson), teaches a processor comprising an analysis target region extraction unit configured to extract an image i.e. pixels of a boundary of biological tissue from a two dimensional image (0067, lines 5-7) (claim 8).  Pederson further teaches the extracted image is further classified by the processor to characterize the state of the tissue.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Pederson’s analysis target region extraction unit with Parker’s processor to avoid characterizing objects other than the biological tissue.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a light source effect removal unit configured to divide the spectral information of the pixels corresponding to the analysis target region by spectral information of a light source used at the time of acquisition of the hyperspectral data”, in combination with the rest of the limitations of claim 2.

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a staining effect removal unit configured to remove a spectral component which changes depending on staining density of the analysis target region, based on the spectral information of the pixels corresponding to the analysis target region”, in combination with the rest of the limitations of claim 3.



As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the analysis target region extraction unit performs image recognition processing on the two-dimensional image of the biological tissue to specify a glandular duct, and specifies a cell nucleus present on the glandular duct, as an analysis target region, by image recognition processing”, in combination with the rest of the limitations of claim 5.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the altered state specified by the altered state classification unit is, in an ulcer: two stages of non-cancer cell and low grade dysplasia (LGD), and the altered state identified by the altered state identification unit is, in the ulcer: four
stages of non-cancer cell, low grade dysplasia (LGD), high grade dysplasia (HGD), and cancer cell, or, in a polyp: three stages of low grade adenoma (LGA), high grade adenoma (HGA), and cancer cell”, in combination with the rest of the limitations of claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877